DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
2.        The Preliminary Amendment submitted on 08/26/2021 containing amendments to the claims are acknowledged.

Oath/Declaration
3.        The receipt of Oath/Declaration is acknowledged.

Information Disclosure Statement
4.        The information disclosure statement (IDS) submitted on 08/26/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
5.        The drawing(s) filed on 08/26/2021 are accepted by the Examiner.

Status of Claims
6.        Claims 21-40 are pending in this application, and were newly added in the 08/26/2021 Preliminary Amendment.
Claims 1-20 were canceled in the 08/26/2021 Preliminary Amendment.  


Double Patenting
7.        The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.        Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, and 9-19 of US Patent No. 11,132,685 (hereinafter ‘685).
Although the claims at issue are not identical, they are not patentably distinct from each other:









Regarding Claim 21 (drawn to a method):
Current Application
‘685
Claim 21:

A method for recording confirmation of a user identity, comprising: 




scanning one or more identification documents; 







verifying the identity of the user; 

scanning a document to be witnessed; 

applying a predictive model to determine a marking location on the document; and 

witnessing the document by marking the document at the marking location with a unique identifier.
Claim 11:

A method for recording confirmation of a user identity comprising: 

receiving an identification verification request from a user; 

scanning one or more identification documents; 

collecting identification information associated with the user; 

collecting live biometric data associated with the user; 

verifying the identity of the user; 

scanning a document to be witnessed; 

applying a predictive model to determine a marking location on the document; and 

witnessing the document by marking the document at the marking location with a unique identifier.




















Regarding Claim 31 (drawn to a device (kiosk)):

Current Application
‘685
Claim 31:

An identity verification kiosk, comprising: 

an input device; 





a printer; and 

a processor in data communication with a server and a database storing user information, 

wherein the processor is configured to: 









verify the identity of a user, 

apply a predictive model to determine a marking location for placement of a unique identifier on a document, and 

print the unique identifier on the document at the marking location using the printer.
Claim 1:

An identity verification kiosk comprising: 

a display comprising a user interface; 

a card reader; 

a document scanner; 

a printer; and 

a processor in data communication with a server and a database storing user information, 

wherein the processor is configured to: 

receive an identification verification request from the user interface; 

receive user information via the document scanner or the card reader; 

retrieve user information from the database; 

verify the identity of a user; 

apply a predictive model to determine a marking location for placement of a unique identifier on the document; and 

print the unique identifier on the document at the marking location using the printer.












Regarding Claim 38 (drawn to a Computer-Readable Medium CRM):

Current Application
‘685
Claim 38:

A non-transitory computer-accessible medium containing executable instructions, wherein, when executed by a computer hardware arrangement comprising a processor, a document scanner, and a printer, the computer hardware arrangement is configured to perform procedures comprising:

scanning one or more identification documents; 







verifying the identity of the user; 

scanning a document to be witnessed; 

applying a predictive model to determine a marking location on the document; and 

witnessing the document by marking the document at the marking location with a unique identifier.
Claim 11: (drawn to a method)

A method for recording confirmation of a user identity comprising: 

receiving an identification verification request from a user; 


scanning one or more identification documents;

collecting identification information associated with the user; 

collecting live biometric data associated with the user; 

verifying the identity of the user; 

scanning a document to be witnessed; 

applying a predictive model to determine a marking location on the document; and 

witnessing the document by marking the document at the marking location with a unique identifier.


9.       It is clear in the tables above that all the elements of the application claims [21, 31, and 38] are to be found in patent claims [1, and 11], (as the application claims [21, 31, and 38] fully encompasses patent claims [1, and 11]).  The difference between the application claims [21, 31, and 38] and the patent claims [1, and 11] lies in the fact that the patent claims includes more elements and is thus more specific.  Thus the invention of claims [1, and 11] of the patent is in effect a “species” of the “generic” invention of the application claims [21, 31, and 38].  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
  
10.      For example, independent claim 21 of the application does not require “collecting live biometric data associated with the user” that is claimed in the patent claim 11.
For example, independent claim 31 of the application does not require “receive user information via the document scanner or the card reader” that is claimed in the patent claim 1.
For example, independent claim 38 of the application does not require “collecting live biometric data associated with the user” that is claimed in the patent claim 11.
Since application claims [21, 31, and 38] are anticipated by claims [1, and 11] of the patent, it is not patentably distinct from claims [21, 31, and 38] of the patent.

11.      Claim 22 of the current application corresponds to claim 18 of ‘685.
12.      Claim 23 of the current application corresponds to claim 16 of ‘685.
13.      Claim 24 of the current application corresponds to claim 11 of ‘685.
14.      Claim 25 of the current application corresponds to claim 12 of ‘685.
15.      Claim 26 of the current application corresponds to claim 13 of ‘685.
16.      Claim 27 of the current application corresponds to claim 14 of ‘685.
17.      Claim 28 of the current application corresponds to claim 15 of ‘685.
18.      Claim 29 of the current application corresponds to claim 17 of ‘685.
19.      Claim 30 of the current application corresponds to claim 19 of ‘685.
20.      Claim 32 of the current application corresponds to claims 1, and 2 of ‘685.
21.      Claim 33 of the current application corresponds to claim 1 of ‘685.
22.      Claim 34 of the current application corresponds to claim 3 of ‘685.
23.      Claim 35 of the current application corresponds to claim 4 of ‘685.
24.      Claim 36 of the current application corresponds to claim 5 of ‘685.
25.      Claim 37 of the current application corresponds to claim 7 of ‘685.
26.      Claim 39 of the current application corresponds to claim 9 of ‘685.
27.      Claim 40 of the current application corresponds to claim 10 of ‘685.

Allowable Subject Matter
28.       Claims 21-40 would be allowable if rewritten or amended to overcome the rejection(s) under nonstatutory double patenting, set forth in this Office action.

29.       The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 21:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations a method for recording confirmation of a user identity, comprising: scanning one or more identification documents; verifying the identity of the user; scanning a document to be witnessed; applying a predictive model to determine a marking location on the document; and witnessing the document by marking the document at the marking location with a unique identifier.

Regarding Claim 31:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations an identity verification kiosk, comprising: an input device; a printer; and a processor in data communication with a server and a database storing user information, wherein the processor is configured to: verify the identity of a user, apply a predictive model to determine a marking location for placement of a unique identifier on a document, and print the unique identifier on the document at the marking location using the printer.

Regarding Claim 38:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations a non-transitory computer-accessible medium containing executable instructions, wherein, when executed by a computer hardware arrangement comprising a processor, a document scanner, and a printer, the computer hardware arrangement is configured to perform procedures comprising: scanning one or more identification documents; verifying the identity of the user; scanning a document to be witnessed; applying a predictive model to determine a marking location on the document; and witnessing the document by marking the document at the marking location with a unique identifier.

Regarding Claims 22-30, 32-37, and 39-40:
Claims 22-30, 32-37, and 39-40 depend from allowable claims 21, 31 and 38 and, by virtue of their dependency, are also indicated as allowable subject matter.

Conclusion
30.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Mizuno (US 8,375,216) discloses wherein determination is executed as to whether an electronic document has been edited after addition of a second signature added after addition of a first signature. When it is determined that editing is made after the addition of the second signature, a verification result of the electronic document is output without determining whether editing is made after the addition of the first signature. If it is determined that editing is not made after the addition of the second signature, determination is executed as to whether editing is made after the addition of the first signature and the verification result of the electronic document is output based on an obtained determination result..

            Schwartz (US 10,108,870) discloses wherein one or more contemporaneous signature images are captured while a user generates an electronic signature for a document. When one or more contemporaneous signature images maps to a verification image, signature data representative of an electronic signature is associated with the document..
        
31.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NEIL R MCLEAN/Primary Examiner, Art Unit 2677